Case 1:17-cv-04179-DLC Document 183-8 Filed 02/15/19 Page 1 of 1
                       Alpine's Exhibit B-5




                Court's Ruling
                The Court held that the SARs constituted 
                a violation of the BSA because they 
                failed to include particular items of 
                information.  Court also stated that 
                summary judgment would not be 
                appropriate where the narrative was 
                “more fulsome.” (pp. 53‐54).  
